Name: 80/1322/EEC: Commission Decision of 17 December 1980 approving a programme for the livestock and meat sector in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132280/1322/EEC: Commission Decision of 17 December 1980 approving a programme for the livestock and meat sector in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 380 , 31/12/1980 P. 0016 - 0016++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR IN THE LAND BADEN-WUERTTEMBERG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1322/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 19 MAY 1980 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED A PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR ; WHEREAS THIS PROGRAMME DEALS ESSENTIALLY WITH THE RESTRUCTURING AND MODERNIZATION OF SLAUGHTERING FACILITIES AND COLD STORES AS WELL AS THE RESTRUCTURING , MODERNIZATION OR DEVELOPMENT OF CUTTING FACILITIES TO GIVE A BETTER REGIONAL DISTRIBUTION OF THE SLAUGHTERING FACILITIES , IN ORDER TO BALANCE SUPPLY AND DEMAND AND TO IMPROVE PRODUCERS' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE LIVESTOCK AND MEAT SECTOR IN THE LAND BADEN-WUERTTEMBERG SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 19 MAY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .